        Case 2:17-cv-00683-JHE Document 33 Filed 06/06/19 Page 1 of 7                     FILED
                                                                                 2019 Jun-06 PM 12:21
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

RODERICK HOLT,                           )
                                         )
      PLAINTIFF,                         )
                                         )
V.                                       )      CIVIL ACTION NO:
                                         )      2:17-CV-00683-JHE
JEFFERSON COUNTY                         )
COMMITTEE FOR ECONOMIC                   )
OPPORTUNITY,                             )
                                         )      JURY DEMAND
                                         )
      DEFENDANTS.

              JOINT MOTION FOR APPROVAL OF SETTLEMENT

      The Plaintiff, Roderick Holt (“Plaintiff”), and the Defendant, Jefferson County

Committee for Economic Opportunity (“Defendant” or “JCCEO”), jointly move for

Court approval of the Parties' Settlement Agreement, ("Agreement"), which represents

a reasonable compromise of a disputed matter under the Fair Labor Standards Act of

1938, as amended, 29 U.S.C. 201, et seq. In support of this motion, the Parties state

as follows:

I.    Factual Background

      Plaintiff Roderick Holt was employed by Defendant as its Transportation

Manager from around May12, 2016 until his termination on or around April 6, 2017.

In this position, Plaintiff was paid a salary and did not receive additional monetary
                                         1
        Case 2:17-cv-00683-JHE Document 33 Filed 06/06/19 Page 2 of 7




compensation for hours worked above forty hours per week. On April 27, 2017,

Plaintiff filed the present lawsuit against Defendant alleging violations of the Fair

Labor Standards Act, 29 U.S.C. 201 et. seq (“FLSA”), specifically failure to pay

Plaintiff one and a half times his regular rate of pay for hours worked above forty

hours per week during the three years prior to the date he filed his lawsuit. Defendant

contended that in the Transportation Manager position, Plaintiff was properly

classified as exempt from the overtime pay requirements of the FLSA. The Court

denied Defendant’s Motion for Summary Judgment on these issues. Thereafter, the

parties reached a compromise settlement with the assistance of a mediator.

II.   Memorandum of Law

      The FLSA was enacted to protect employees from substandard wages and

excessive working hours; its provisions are mandatory and not subject to bargaining

between employers and employees. Lynn's Food Stores v. United States Dep’t of

Labor, 679 F.2d 1350, 1352 (11th Cir. 1982).

      Employees can settle claims brought under the FLSA in two ways. First,

employees can settle and waive their claims under the FLSA if the Secretary of Labor

supervises the payment of unpaid wages by the employer to the employee. See 29

U.S.C. § 216(c); Lynn's Food Stores, 679 F.2d at 1353. Second, in the context of a

private lawsuit brought by an employee against an employer under the FLSA (as is the


                                          2
         Case 2:17-cv-00683-JHE Document 33 Filed 06/06/19 Page 3 of 7




case in the instant action), an employee may settle and release FLSA claims if the

parties present the district court with a proposed settlement, and the court

subsequently approves the fairness of the settlement. Lynn's Food Stores, 679 F.2d at

1353 (noting that in the "context of suits brought directly by employees against their

employer under section 216(b) to recover back wages for FLSA violations," the

parties must present any proposed settlement to the court, which "may enter a

stipulated judgment after scrutinizing the settlement for fairness."); D.A. Schulte, Inc.

v. Gangi, 328 U.S. 108, 113 n.8 (1946) (discussing propriety of allowing settlement

of FLSA claims where district court has review terms of settlement agreement).

      In detailing the reasons for court approval of an FLSA settlement, the Eleventh

Circuit has stated as follows:

      [S]ettlements may be permissible in the context of a suit brought by employees
      under the FLSA for back wages because initiation of the action by the
      employees provides some assurance of an adversarial context. The employees
      are likely to be represented by an attorney who can protect their rights under the
      statute. Thus, when the parties submit a settlement to the court for approval, the
      settlement is more likely to reflect a reasonable compromise of disputed issues
      than a mere waiver of statutory rights brought about by an employer's
      overreaching. If a settlement in an employee FLSA suit does reflect a
      reasonable compromise over issues, such as FLSA coverage or computation of
      back wages, that are actually in dispute; we allow the district court to approve
      the settlement in order to promote the policy of encouraging settlement of
      litigation.


Lynn’s Food Stores 679 F.2d at 1354.


                                           3
        Case 2:17-cv-00683-JHE Document 33 Filed 06/06/19 Page 4 of 7




      The Parties engaged in settlement discussions based on a fully developed record

and with the assistance of the Court’s analysis of the legal issues in its Memorandum

Opinion denying summary judgment. The Agreement reflects a compromise of issues

actually in dispute and was reached in an adversarial context in which Plaintiff was

represented by competent and experienced counsel. The Parties vigorously disputed

the merits of this case, with Plaintiff contending that Defendants violated the FLSA

by failing to pay certain minimum wages and overtime wages for all hours Plaintiff

worked, and Defendant disputing Plaintiff’s factual allegations.

      The parties vigorously disputed the amount of backpay potentially at stake. No

definitive documentation exists showing the number of hours worked Plaintiff worked

above forty each week. After analyzing the available documentation, Plaintiff

concluded that the maximum amount of unpaid hours that Plaintiff worked during the

liability period was an average of 9.29 hours per week. Defendant contended that

Plaintiff worked no unpaid hours. The settlement represents a compromise between

these two positions, fully compensating Plaintiff for 4.65 hours of unpaid overtime per

week, with an equal additional amount of liquidated damages.

      The Parties entered into this Agreement in recognition of the risks inherent in

any litigation—specifically, for Plaintiff, the risk of no recovery, and for Defendants,

the risk of an adverse verdict on the merits. Because of these risks, the Agreement,


                                           4
         Case 2:17-cv-00683-JHE Document 33 Filed 06/06/19 Page 5 of 7




which provides for significant compensation to Plaintiff, as well as a payment of

reasonable attorneys' fees and costs for prosecuting this matter, represents a fair and

reasonable compromise. Finally, the Parties understand the terms of the Agreement

and attest to the reasonableness of such terms.

       Thus, because the Agreement represents a fair and reasonable compromise over

a bona fide FLSA wage dispute, and was negotiated in good faith and at arms' length,

the Court should approve the Agreement.

III.   Agreement

       The parties have agreed to a lump sum settlement which will compensate

Plaintiff for 4.65 hours of overtime pay during each week of the liability period, plus

an equal and additional amount of liquidated damages. The balance of the lump sum

settlement will be allocated to pay Plaintiff’s counsel a reasonable attorney’s fee in

an amount which is significantly below the lodestar amount his attorneys would

potentially be entitled to if they were to obtain a judgment and apply to the Court for

fees. The amount of fees is approximately equivalent to what Plaintiff’s counsel would

be entitled to under counsel’s contingency fee contract with their client.

       Although Defendants dispute Plaintiff’s allegations concerning his entitlement

to liquidated damages based on Defendants’ lack of good faith, Defendants recognize

the strong presumption in favor of liquidated damages awards and the risks inherent


                                          5
         Case 2:17-cv-00683-JHE Document 33 Filed 06/06/19 Page 6 of 7




in litigation. See Rodriguez v. Farm Stores Grocery, Inc., 518 F.3d 1259, 1272 (11th

Cir. 2008) ("Under the FLSA a district court generally must award a plaintiff

liquidated damages that are equal in amount to actual damages.").

       In further support of the Parties' joint request for judicial approval of the

Agreement, Plaintiff submits that he is satisfied and will be reasonably compensated

under the terms of the Agreement for the alleged unpaid back wages to which they

claim to be entitled. Further, the parties’ counsel represents that: (a) their respective

clients fully understand the Agreement, and (b) their respective clients have consulted

with their counsel of record before agreeing to the Agreement and have entered into

the Agreement knowingly and voluntarily.

IV.    Conclusion

       All Parties have reached settlement as to all issues and claims, including the

issue of attorneys' fees and costs. Undersigned counsel for Parties affirm to the Court

that they have the authority from their respective clients to settle on these specific

terms, and that there are no other terms that have not been stated. The Settlement

Agreement is contingent on this Court's approval.

      Respectfully submitted on this date, the 6th day of June, 2019.

                                          /s/ Jon C. Goldfarb
                                         Jon C. Goldfarb
                                         L. William Smith
                                         Christina Malmat

                                           6
Case 2:17-cv-00683-JHE Document 33 Filed 06/06/19 Page 7 of 7




                           WIGGINS, CHILDS, PANTAZIS, FISHER,
                           & GOLDFARB, LLC
                           The Kress Building
                           30119th Street North
                           Birmingham, Alabama 35203
                           Counsel for Plaintiff


                           /s/ C. Peter Bolvig
                           C. Peter Bolvig
                           Attorney for Defendant,
                           Jefferson County Committee for Economic
                           Opportunity
                           OF COUNSEL:
                           Whitaker, Mudd, Luke & Wells, LLC
                           2011 4th Avenue North
                           Birmingham, AL 35203
                           205-639-5300
                           pbolvig@wmslawfirm.com




                              7
